Case 2:20-mc-00076-MWF-MRW Document 18 Filed 09/08/20 Page 1of1 Page ID #:690

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

 

 

 

Case No. Misc. 20-76 MWF (MRWx) Date September 8, 2020
Title In re Snyder Application
Present: Hon. Michael R. Wilner, U.S. Magistrate Judge

Veronica Piper n/a

Deputy Clerk Court Reporter / Recorder

Attorneys for Petitioner: Attorneys for Respondent:
n/a n/a
Proceedings: ORDER RE: MOTION TO INTERVENE
1. Marc Randazza, a proposed recipient of subpoenas pursuant to 28 U.S.C.

§ 1782, moved to intervene in the action. (Docket # 16.) Notably, the zesty filing did not
address the propriety or merits of Mr. Snyder’s subpoena requests. Rather, the central
contention is that the supplemental petition requesting those subpoenas “lies,” and should
be excised in some way. (Docket # 13; # 16 at 3.)

2.

Petitioner is entitled to respond. Any response from Mr. Snyder will be due

by September 14. After that, the Court may issue further guidance to the litigants.

CV-90 (10/08)

CIVIL MINUTES - GENERAL Page 1 of 1
